Order entered December 18, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-01430-CV

                            ELITE FRAMING, ET AL., Appellants

                                                 V.

                                BBL BUILDERS, L.P., Appellee

                       On Appeal from the 101st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-14-07676

                                             ORDER
       We GRANT the December 9, 2015 motion of David Roy, Official Court Reporter for the

101st Judicial District Court, for an extension of time to file the reporter’s record. The reporter’s

record shall be filed by JANUARY 8, 2016.


                                                       /s/    ELIZABETH LANG-MIERS
                                                              JUSTICE